             Case 1:05-cr-00462-LTS Document 103
                                             104 Filed 09/01/21 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                          United States Attorney
                                                          Southern District of New York

                                                          The Silvio J. Mollo Building
                                                          One Saint Andrew’s Plaza
                                                          New York, New York 10007



                                                          September 1, 2021

    BY ECF

    The Honorable Laura Taylor Swain
    Chief United States District Judge
    Southern District of New York                                           MEMO ENDORSED
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, NY 10007

            Re:    United States v. James Lewis, 05 Cr. 462 (LTS)

    Dear Judge Swain:

            The Government writes, with the consent of counsel for Mr. Lewis, to request a one-week
    extension of the deadline to respond to Mr. Lewis’s August, 9, 2021 letter (Dkts. 101 and 102).
    Mr. Lewis’s counsel brought this to the Government’s attention on August 13, 2021, at which
    point members of the Financial Litigation Unit began looking into the matter. Given the age of this
    case, as well as various planned vacations, the Government has not yet identified all of the relevant
    materials to respond to Mr. Lewis’s letter. Accordingly, the Government requests a one-week
    extension of the deadline to respond to Mr. Lewis’s letter.


The foregoing request is granted. The                     Respectfully submitted,
Government is directed to file its response by
September 10, 2021. Dkt. No. 103 resolved.                AUDREY STRAUSS
SO ORDERED.                                               United States Attorney
9/2/2021
/s/ Laura Taylor Swain, Chief USDJ                By:
                                                          Sheb Swett
                                                          Assistant United States Attorney
                                                          Southern District of New York
                                                          (212) 637-6522


    cc:     Marne Lenox, Esq. (by ECF)
